       Case: 1:18-cv-06745 Document #: 1 Filed: 10/05/18 Page 1 of 6 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SUNDIP BHUNDIA,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               ) Case No.
                                                 )
JAMES G. PESOLI; JGP LAW, LLC,                   ) Jury Trial Demand
                                                 )
       Defendants                                )

                                         COMPLAINT

        Plaintiff SUNDIP BHUNDIA, by and through his undersigned counsel, for his Complaint

against Defendants JAMES G. PESOLI and JGP LAW, LLC states as follows:

                                           PARTIES

        Plaintiff

        1.      Plaintiff SUNDIP BHUNDIA ("Plaintiff') is an individual who resides in and is

a citizen of Switzerland.

        Defendants

        2.      Defendant JAMES G. PESOLI ("Pesoli") is an individual who resides in and is

a citizen of the State of Illinois.

        3.      Defendant JGP LAW, LLC ("JGP Law") is an Illinois limited liability company,

which is headquartered in Rolling Meadows, Illinois. Plaintiff is informed and believes that

Pesoli is the sole member and manager of JGP Law. Pesoli and JGP Law are referred to

collectively as "Defendants."
      Case: 1:18-cv-06745 Document #: 1 Filed: 10/05/18 Page 2 of 6 PageID #:2




                                JURISDICTION AND VENUE

        4.      This Court has subject matter over this Complaint by virtue of diversity

jurisdiction under 11 U.S.C. § 1332. Specifically, Plaintiff is a citizen and resident of the

country of Switzerland. Defendants are citizens and residents of the State of Illinois. The

amount in controversy exceeds $75,000, exclusive of interest and costs.

        5.      The venue of this action is proper pursuant to 28 U.S.C. § 1391 in the Northern

District of Illinois because the Defendants all reside in this district and the acts complained of

occurred in this district.

               CLAIM FOR NEGLIGENCE - LEGAL MA'LJ)RACTICE

        6.      Plaintiff is an overseas investor who became interested in investing in

entertainment projects in the United States. Given Plaintiffs lack of experience in the

entertainment industry, Plaintiff needed the assistance of an attorney to provide him counsel

and transactional services relating to his potential investments. Plaintiff was introduced by an

individual named Francesca Dutton to Defendants who hold themselves out on their firm

website as "provid[ing] quality legal services with dedicated client attention and focus in

matters pertaining to corporate and entertainment matters."

        7.      Knowing Plaintiffs interest in investing in entertainment projects, Defendants

introduced Plaintiff to a potential investment in a feature length theatrical motion picture based

upon the intellectual property known as "Tales From The Crypt" ("TFTC"). Plaintiff was

interested and sought Defendants' legal advice and counsel in connection with the investment.

Plaintiff is informed and believes that Defendants drafted an "Investment Agreement" between

Plaintiff and a company called Aloris, LLC ("Aloris") pursuant to which Plaintiff would invest

$350,000 in the TFTC motion picture project.
      Case: 1:18-cv-06745 Document #: 1 Filed: 10/05/18 Page 3 of 6 PageID #:3




        8.      Defendants pressured Plaintiff to move forward with the Investment Agreement

as soon as possible and to invest in the TFTC motion picture project despite the absence of

documentation showing that Aloris had the legal right to make a motion picture based on

TFTC. On April 17, 2018, based on Defendants' advice and pressure, Plaintiff entered into the

Investment Agreement with Aloris. On April 18, 2018, Plaintiff wired the initial sum of

$100,000 to Aloris pursuant to the Investment Agreement.

       9.      Plaintiff was later advised that Aloris may not have any right to make a motion

picture based on TFTC and that there may be third-party claims affecting the right to make a

motion picture. Plaintiff has since demanded that Aloris provide the complete chain of title

showing the right to make a motion picture based on TFTC, but Aloris has thus far failed to

provide a complete chain of title. Plaintiff has therefore demanded that Aloris refund his

$100,000 investment and terminate the Investment Agreement, but Aloris has refused.

      10.     Defendants failed to provide Plaintiff competent legal advice in connection with

the Investment Agreement. It was clearly material to the Investment Agreement that Aloris

possess the necessary rights to make a motion picture based on TFTC. In fact, Aloris expressly

represented, warranted, and covenanted in section 13(a) of the Investment Agreement that "it

has all the necessary rights to develop, produce, finance, deliver, distribute, market, distribute,

license and otherwise exploit the Picture."

      11.     Defendants should have reviewed full and complete chain of title documents

showing whether or not Aloris actually had the right to make a motion picture based on TFTC

before advising Plaintiff to move forward with the investment. Indeed, section 3(c) of the

Investment Agreement explicitly requires that Plaintiff "receive[] satisfactory evidence as to the

chain of title to the Picture held by Aloris (including complete proof of rights payments), and
        Case: 1:18-cv-06745 Document #: 1 Filed: 10/05/18 Page 4 of 6 PageID #:4




copies of which shall be attached hereto and incorporated herein as Exhibit 'B'." But Aloris did

not attach Exhibit B to the agreement, and Defendants never demanded that Aloris attach the

chain of title to Plaintiff before entering into the Investment Agreement. Aloris is now

contending that Plaintiff "waived" the chain of title requirement. Defendants should have told

Plaintiff to not enter into any agreements or provide any money to Aloris until it proved it had

the necessary rights to make a motion picture based on TFTC.

        12.    Plaintiff relied upon Defendants to provide him proper legal advice concerning

whether to invest, whether to sign the Investment Agreement, and whether Aloris had the rights

to make a motion picture based on TFTC. But Defendants failed to tell Plaintiff about the lack

of proper chain of title documentation and instead rushed and pressured Plaintiff to sign the

Investment Agreement and rushed Plaintiff to wire funds to Aloris. No competent lawyer

would have done so without proper chain of title documentation in hand. Defendants should

have told Plaintiff that Aloris had no rights to make a motion picture based on TFTC.

Defendants' services fell far below the standard of care for lawyers in this community.

        13.   As a direct and proximate result of Defendants' negligent legal services, Plaintiff

entered into the Investment Agreement and invested the sum of $100,000. The Investment

Agreement further states that Plaintiff will invest up to $350,000. Plaintiff paid Defendants the

sum of$68,213.28 in connection with their legal services. Plaintiff has received no value from

the legal services provided by Defendants, which were incompetent and below the standard of

care.

        14.   Plaintiff has now been forced to commence legal proceedings against Aloris

seeking termination of the Investment Agreement and a refund of his $100,000 investment.

Plaintiff is incurring attorneys' fees and costs as a result. Plaintiff has been forced to incur
      Case: 1:18-cv-06745 Document #: 1 Filed: 10/05/18 Page 5 of 6 PageID #:5




attorneys' fees and costs in excess of approximately $10,000 in connection with the Investment

Agreement.

       15.    Accordingly, Plaintiff has sustained damages in excess of$75,000 caused by the

negligent conduct of Defendants.

       WHEREFORE, Plaintiff demands judgment against Defendants, and against each of them,

for compensatory damages in an amount to be determined by the trier of fact, together with his

taxable costs and disbursements herein, and such other and further relief as the court may deem

just and equitable.

Dated: October 5, 2018


                                            Respectfully submitted,



                                            /s/ leremiah T. Rellnolds
                                                              .
                                            Attorney for the Plaintiff

                                            Jeremiah T. Reynolds (Admitted to the General Bar
                                           of the Northern District of Illinois)
                                            California Bar No. 223554
                                            EISNER, APC
                                            9601 Wilshire Blvd., 7th Floor
                                            Los Angeles, CA
                                            (310) 855-3200
                                            (310) 855-3201
      Case: 1:18-cv-06745 Document #: 1 Filed: 10/05/18 Page 6 of 6 PageID #:6




                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that a copy of the foregoing Complaint will be
served upon the following, or an agent thereof, via personal delivery by an individual over the age
of 18 who is not a party to this action, and that a notice certifying the same will be filed upon
servIce.

ADDRESS OF DEFENDANTS

                                             lsi Teremiah T. Rellnolds
                                                               ..
                                             Jererniah T. Reynolds
